Citation Nr: 1035444	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  96-35 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.   Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include posttraumatic stress 
disorder.  

2.  Entitlement to service connection for a disability of the 
legs, other than diabetic neuropathy of the lower extremities.  

3.  Entitlement to an increased (compensable) rating for 
pterygium of the right eye, from January 4, 1994 to January 31, 
1997.  

4.  Entitlement to a rating in excess of 20 percent for pterygium 
of the right eye, residuals, status post keratectomy with scar, 
from February 1, 1997 to April 17, 2005.      

5.  Entitlement to a rating in excess of 30 percent for pterygium 
of the right eye, residuals, status post keratectomy with scar, 
on and after April 18, 2005.  


6.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right eye as 
a result of surgical treatment performed in November 1996 at a 
Department of Veterans Affairs facility.        


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from July 1970 to 
December 1971.  He also had additional military service in the 
National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of September 1995 and May 1998 rating actions by the 
Department of Veterans Affairs (VA) Regional Office (RO) located 
in San Juan, the Commonwealth of Puerto Rico.  

With respect to the Veteran's increased rating claim for his 
service-connected pterygium of the right eye, the Board notes 
that by the September 1995 rating action, the RO denied the 
Veteran's claim for an increased (compensable) rating for his 
service-connected right eye disability.  The Veteran subsequently 
filed a timely appeal.  

In a September 2005 rating action, the RO determined that the 
Veteran was entitled to a temporary 100 percent evaluation under 
38 C.F.R. § 4.30 for convalescence following surgery of the right 
eye from November 2, 1996 to January 31, 1997.  In addition, the 
RO assigned a 20 percent rating for the Veteran's service-
connected right eye disability, effective from February 1, 1997, 
and a 30 percent rating, effective from April 18, 2005.  Since 
the Veteran filed his claim for an increased rating on January 4, 
1994, the issues are as styled on the title page of this 
decision.  

In the May 1998 rating action, the RO confirmed its previous 
decision denying service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  In 
that same rating action, the RO denied the Veteran's claims of 
entitlement to service connection for a disability of the legs, 
and entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of the right eye as 
a result of surgical treatment in November 1996 by the VA.  The 
Veteran subsequent filed a timely appeal with respect to the 
aforementioned issues.   

By a March 2003 rating action, the RO granted service connection 
for diabetes mellitus, type II, with neuropathy, including 
neuropathy to the lower extremities.  In this regard, because the 
Veteran's diagnosed neuropathy of the lower extremities is now a 
part of his service-connected diabetes mellitus, the issue on 
appeal is as styled on the title page of this decision.   

In a June 2004 action, the Board remanded this case for 
development of the evidence.  In May 2006, the Board directed 
that additional development be undertaken.  Specifically, with 
respect to the Veteran's § 1151 claim, the Board noted that in 
addition to the Veteran's contention that he had experienced 
additional disability to his right eye as a result of surgical 
treatment in November 1996 by the VA, it appeared that he was 
also maintaining that various other VA procedures, including ones 
in December 1992, May 1993, December 1995, and August 1997, had 
also caused additional disability in his right eye.  The Board 
observed that clarification was needed from the Veteran as to 
which VA examination, hospital care, medical or surgical 
treatment he was claiming caused additional disability to his 
right eye.  Thus, upon remand, the Veteran was to be contacted 
and asked to clarify his § 1151 claim.  

Pursuant to the May 2006 remand, the RO sent a letter to the 
Veteran in March 2007, in which he was asked to clarify his 
§ 1151 claim.  Specifically, the Veteran was asked to indicate 
which VA examination, hospital care, medical or surgical 
treatment he was claiming caused additional disability to his 
right eye.  The evidence of record is negative for a response 
from the Veteran.  In this regard, the Board notes that the duty 
to assist is not a one-way street.  If the veteran wants help, he 
cannot passively wait for it in those circumstances where he may 
or should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Therefore, the § 1151 issue on appeal is as styled on 
the second page of this decision and is only limited to the 
November 1996 VA surgical treatment.  

With respect to the Veteran's staged rating claim for his 
service-connected right eye disability (entitlement to an 
increased (compensable) rating from January 4, 1994 to January 
31, 1997, entitlement to a rating in excess of 20 percent from 
February 1, 1997 to April 17, 2005, and entitlement to a rating 
in excess of 30 percent on and after April 18, 2005), this issue 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a May 1976 rating action, the RO denied the Veteran's 
original claim of entitlement to service connection for anxiety 
neurosis.  The Veteran did not file a notice of disagreement.       

2.  By an April 1996 rating action, the RO denied the Veteran's 
original claim of entitlement to service connection for PTSD.  
The RO also continued to deny service connection for anxiety 
neurosis.  The Veteran did not file a notice of disagreement.  





3.  In October 1997, the Veteran filed an application to reopen 
his claim for service connection for an acquired psychiatric 
disorder, to include PTSD.  

4.  Evidence received since the April 1996 denial, when 
considered in conjunction with all of the evidence of record, is 
not cumulative and is so significant that it must be considered 
in order to fairly decide the merits of the claim for service 
connection for an acquired psychiatric disorder, to include PTSD.  

5.  The Veteran did not engage in combat with the enemy and none 
of his claimed in-service stressors have been corroborated or 
verified by service records or other credible supporting 
evidence; there is no competent diagnosis of PTSD based on a 
verifiable in-service stressor.        

6.  An acquired psychiatric disorder, to include an anxiety 
disorder, a schizo-affective disorder, and depression, was not 
manifested during service or within one year of separation from 
service, and is not related to the Veteran's service.       

7.  The Veteran's diagnosed diabetic neuropathy of the lower 
extremities is a part of his service-connected diabetes mellitus.   

8.  There is no competent medical evidence of record showing a 
current diagnosis of a disability of the legs, other than 
diabetic neuropathy of the lower extremities. 

9.  The Veteran does not have an additional disability in his 
right eye that was caused or aggravated by carelessness, 
negligence, lack of proper skill, error in judgment, or similar 
instance of fault or by events not reasonably foreseeable on the 
part of VA in furnishing surgical treatment in November 1996.     







CONCLUSIONS OF LAW

1.  The April 1996 rating action, in which the RO denied the 
Veteran's claim of entitlement to service connection for PTSD and 
continued to deny service connection for anxiety neurosis, is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.160(d), 20.1103 (2009).      

2.  The evidence received since the April 1996 rating action is 
new and material, and the claim for service connection for an 
acquired psychiatric disorder, to include PTSD, is reopened.  
38 U.S.C.A.§§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.156(a) (2001).        

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, an anxiety disorder, a schizo-
affective disorder, and depression, is not warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).    

4.  A disability of the legs, other than diabetic neuropathy of 
the lower extremities, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

5.  The criteria for compensation benefits under 38 U.S.C.A. 
§ 1151 for additional disability to the right eye as a result of 
surgical treatment performed in November 1996 at a VA facility, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.361 (2009).   








REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), significantly changed the law prior to 
the pendency of these claims.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions include an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, and 
they redefine the obligations of VA with respect to the duty to 
assist the veteran with the claim.  In the instant case, the 
Board finds that VA fulfilled its duties to the Veteran under the 
VCAA. 


Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 2002, 
October 2002, March 2005, May 2006, and March 2007 letters sent 
to the Veteran by the RO adequately apprised him of the 
information and evidence needed to substantiate the claims.  The 
RO thus complied with VCAA's notification requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence the claimant is expected to provide.  
Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining 
VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) issued a 
decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 486 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
The Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id.

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  Written notice provided in July 
2002, October 2002, March 2005, May 2006, and March 2007 fulfills 
the provisions of 38 U.S.C.A. § 5103(a).  That is, the Veteran 
received notice of the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 403; 
see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the May 2006 letter also informed the 
Veteran about how VA determines effective dates and disability 
ratings, as required by Dingess.     

Also during the pendency of this appeal, on March 31, 2006, the 
Court issued a decision in the appeal of Kent v. Nicholson, 20 
Vet. App. 1 (2006), which establishes new requirements regarding 
the VCAA notice and reopening claims. The Court held that the 
VCAA notice must include the bases for the denial in the prior 
decision and VA must respond with a notice letter that describes 
what evidence would be necessary to substantiate that element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  Id. The question of what 
constitutes material evidence to reopen a claim for service 
connection depends on the basis on which the prior claim was 
denied.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996) (holding 
evidence is material if it is relevant to and probative of an 
issue that was a specified basis for the last final 
disallowance). The Veteran was apprised of the information 
necessary to reopen his claim for service connection for an 
acquired psychiatric disorder, to include PTSD, in the July 2002 
letter, and his claim was subsequently readjudicated.  In any 
event, the claim has been reopened.  There is no prejudice to the 
Veteran in this regard.

The Board further recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  In 
this case, the decisions from which the appeal arises, that is, 
the September 1995 and May 1998 rating decisions, predated the 
effective date of the VCAA in November 2000.  Thus, VCAA notice 
sent by the RO to the Veteran in 2002, 2005, 2006, and 2007 
obviously could not comply with the express timing requirements 
of the law as found by the Court in Pelegrini.  However, the 
Court has held that a supplemental statement of the case (SSOC) 
that complies with applicable due process and notification 
requirements constitutes a readjudication decision.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA notification 
and readjudicating the claim in the form of a statement of the 
case to cure timing of notification defect).  Here, the July 
2002, September 2005, and July 2009 SSOCs satisfy as 
readjudication decisions as defined by the cited legal authority, 
and the July 2009 SSOC postdates the last VCAA notice letter 
dated in March 2007.  Providing the veteran with adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior to 
an initial adjudication.   

With respect to the Dingess, 19 Vet. App. at 473, requirements, 
the Veteran was provided with notice of the laws and regulations 
governing ratings and effective dates in a May 2006 letter, but 
such notice was post-decisional.  See Pelegrini, supra.  Despite 
any timing deficiency, the Board finds no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that there is a preponderance of evidence 
against the underlying claim for service connection for an 
acquired psychiatric disorder, to include PTSD, an anxiety 
disorder, a schizo-affective disorder, and depression; that there 
is a preponderance of evidence against the claim for service 
connection for a disability of the legs, other than diabetic 
neuropathy of the lower extremities; and that there is also a 
preponderance of evidence against the claim for compensation 
under the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the right eye as a result of surgical treatment 
performed in November 1996 at a VA facility, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.      

The Veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had multiple 
opportunities to submit and identify evidence.  Furthermore, he 
has been provided a meaningful opportunity to participate 
effectively in the processing of his claims by VA.        

Duty to Assist

VA also has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) 
("The Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the . . 
. claim").  This duty includes assisting the veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In the June 2004 remand, the 
Board noted that the Veteran had asserted that he had received 
treatment for psychiatric problems during service.  Specifically, 
he maintained that he had been treated at the Ben Hua Hospital in 
Vietnam in June 1971.  Thus, upon remand, the RO was requested to 
attempt to obtain the records relating to the claimed mental 
health treatment in Vietnam in 1971.  

Pursuant to the June 2004 remand, the RO contacted the National 
Personnel Records Center (NPRC) and requested inpatient clinical 
records that were pertinent to treatment for the Veteran and a 
mental health disorder from June 1, 1971 to June 30, 1971, at the 
Ben Hua Hospital in Vietnam.  In the return response, dated in 
April 2005, the NPRC stated that searches of the Ben Hua Hospital 
in Vietnam during the month of June 1971 were conducted but that 
no records were located.  Thus, in light of the above, it is the 
Board's determination that no further efforts to obtain these 
records are required; further efforts to obtain these records 
would be futile.  See 38 C.F.R. § 3.159(c).

In addition, the Board notes that with respect to the Veteran's 
underlying claim for service connection for a psychiatric 
disorder, to include PTSD, an anxiety disorder, a schizo-
affective disorder, and depression, the Veteran underwent VA 
examinations in October 1992, March 1998, and December 1998,  and 
although these examinations are over 10 years old, the Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal.  

The Veteran's service treatment records are negative for any 
complaints or findings of a psychiatric disorder, and there is no 
credible evidence relating a current psychiatric disorder to the 
Veteran's period of service.  In addition, as explained further 
below, the Board finds that the evidence does not show that the 
Veteran "engaged in combat with the enemy," and there is no 
credible supporting evidence that the Veteran's claimed in-
service stressors actually occurred.  Therefore, the VA has no 
further duty to provide an examination or medical opinion.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  
See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In regard to the Veteran's § 1151 claim, pursuant to the Board's 
June 2004 remand, the Veteran underwent a VA visual examination 
in April 2005.  At that time, the examiner addressed the 
pertinent question of whether the Veteran experienced any 
additional disability to his right eye following the November 
1996 surgery that was performed at a VA facility.  The VA 
examiner's opinion was thorough in nature and he provided 
findings that are adequate for adjudication of the Veteran's 
§ 1151 claim.  Therefore, the VA has no further duty to provide 
an examination or medical opinion.  See 38 C.F.R. §§ 3.326, 3.327 
(2009).      

In regard to the Veteran's claim for service connection for a 
disability of the legs, other than diabetic neuropathy of the 
lower extremities, the Veteran did not receive a VA examination 
for the purposes of deciding this claim, apparently because the 
RO did not deem such an opinion or examination to be 
"necessary" to render its decision on the claim.  See 38 
U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. § 3.159(c)(4).  
38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.159(c)(4) require the 
Secretary to treat an examination or opinion as being necessary 
to make a decision on a claim if, taking into consideration all 
information and law or medical evidence (including statements of 
the veteran), there is "(1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the Secretary to make a decision on the 
claim."  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled 
Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions of 
38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any one 
element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In the instant case, the Veteran's service treatment records are 
negative for any complaints or findings of a disability of the 
legs.  In addition, there is also no competent medical evidence 
showing a current diagnosis of a disability of the legs, other 
than diabetic neuropathy of the lower extremities.  With respect 
to the Veteran's diagnosed diabetic neuropathy, service 
connection has already been granted because it is a part of the 
Veteran's service-connected diabetes mellitus.  Thus, the Board 
finds that VA has no duty to provide an examination or medical 
opinion.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2009).  See McLendon, supra; Wells v. 
Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

Based on the foregoing, it is the Board's determination that VA 
fulfilled its VCAA duties to notify and to assist the Veteran, 
and thus, no additional assistance or notification is required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  See 
Bernard v. Brown, 4 Vet. App. 384.


II.  Law and Regulations for New and Material 
and Service Connection Claims

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110.

Service connection may also be granted for a disease diagnosed 
after discharge, when all the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 C.F.R. § 3.303(b), service connection may be awarded for 
a "chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumptive period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but is 
not identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical evidence 
relates that symptomatology to the veteran's present condition.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

Establishing service connection for PTSD requires: (1) Medical 
evidence diagnosing PTSD; (2) credible supporting evidence that 
the claimed in-service stressor actually occurred; and (3) 
medical evidence of a link between current symptoms and the 
claimed in-service stressor. 38 C.F.R. § 3.304(f); See Cohen v. 
Brown, 10 Vet. App. 128 (1997).

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided that the claimed stressor is consistent 
with the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).  Participation in combat, a 
determination that is to be made on a case-by-case basis, 
requires that a veteran personally participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality.  See VAOPGCPREC 12-99 (October 
18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003); see also 
Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

      If the claimant did not engage in combat with the enemy, or 
the claimed stressors are not related to combat, then the 
claimant's testimony alone is not sufficient to establish the 
occurrence of the claimed stressors, and his testimony must be 
corroborated by credible supporting evidence.  Cohen, 10 Vet. 
App. at 128; Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. 
Brown, 9 Vet. App. 163 (1996).  Furthermore, service department 
records must support, and not contradict, the claimant's 
testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  Recently, the provisions of 38 C.F.R. 3.304 
were amended.  The primary effect of the amendment of 38 C.F.R. § 
3.304(f) is the elimination of the requirement for corroborating 
evidence of a claimed in-service stressor if it is related to the 
Veteran's "fear of hostile military or terrorist activity."  In 
place of corroborating reported stressors, a medical opinion must 
instead be obtained from a VA, or VA contracted, psychiatrist or 
psychologist.  The regulation amendment has no impact on PTSD 
claims that arise out of in-service diagnoses of PTSD, or PTSD 
stressors experienced during combat, internment as a prisoner-of-
war, or as the result of personal assault.  

The question of whether the veteran was exposed to a stressor in 
service is a factual one, and VA adjudicators are not bound to 
accept uncorroborated accounts of stressors or medical opinions 
based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 
(1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, 
whether a stressor was of sufficient gravity to cause or support 
a diagnosis of post- traumatic stress disorder is a question of 
fact for medical professionals and whether the evidence 
establishes the occurrence of stressors is a question of fact for 
adjudicators.


III.  New and Material Claim

A.  Factual Background

By a May 1976 rating action, the RO denied the Veteran's original 
claim of entitlement to service connection for anxiety neurosis.  
At that time, the RO noted that the Veteran's service treatment 
records were negative for any evidence of a nervous disease.  The 
RO stated that there was no evidence of a link between the 
Veteran's then-diagnosed anxiety neurosis and service.  The 
Veteran did not file a notice of disagreement.       

In an April 1996 rating action, the RO denied the Veteran's 
original claim of entitlement to service connection for PTSD.  At 
that time, the RO indicated that there was no evidence of record 
of a diagnosis of PTSD.  The RO also continued to deny service 
connection for anxiety neurosis.  The Veteran was provided notice 
of the decision and of his appellate rights.  He did not file a 
notice of disagreement.  Therefore, the April 1996 rating 
decision became final based on the evidence then of record.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2009).  Once a decision 
becomes final, new and material evidence is required to reopen 
the claim which was denied.  38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in connection 
with evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  The definition of "new and 
material" evidence has recently been changed, but the new 
definition applies only to claims filed on or after August 29, 
2001.  See 38 C.F.R. § 3.146 (2009); see also 66 Fed. Reg. 45620 
(2001).  The Veteran's claim to reopen was filed in October 1997.     

The evidence of record at the time of the Veteran's April 1996 
rating action consists of the Veteran's service treatment 
records, a VA Medical Center (VAMC) outpatient treatment record, 
dated in March 1976, a private medical statement from a Dr. F.Z., 
dated in February 1992, a VA examination report, dated in October 
1992, a copy of a decision from the Social Security 
Administration (SSA), dated in June 1993, and a VAMC outpatient 
treatment record, dated in December 1995.  

The Veteran's DD Form 214, Armed Forces of the United States 
Report of Transfer or Discharge, shows that he had active 
military service from July 1970 to December 1971, including 
service in the Republic of Vietnam from January 6, 1971 to 
December 16, 1971.  He received the National Defense Service 
Medal, the Vietnam Service Medal with 2 Stars, and the Vietnam 
Campaign Medal with 60 Device.  The Veteran's Military 
Occupational Specialty (MOS) was as a Heavy Truck Driver.  

The Veteran's service treatment records, including his December 
1971 separation examination, are negative for any complaints or 
findings of a psychiatric disorder, to include PTSD, an anxiety 
disorder, a schizo-affective disorder, and/or depression.   

In a VAMC outpatient treatment record, dated in March 1976, the 
Veteran was diagnosed with anxiety neurosis.  

In a private medical statement from Dr. Z., dated in February 
1992, Dr. Z. diagnosed the Veteran with a generalized anxiety 
disorder with depression.  

In October 1992, the Veteran underwent a VA examination.  At that 
time, he stated that due to financial problems, he was 
experiencing anxiety and depression.  According to the Veteran, 
when he thought about his economic situation and how he could not 
provide for his family, his anxiety increased.  Following the 
mental status evaluation, the examiner diagnosed the Veteran with 
the following: (Axis I) depressive disorder, not otherwise 
specified (NOS); (Axis II) dependent personality features; (Axis 
IV) psychosocial stressors, his present economic situation; and 
(Axis V) level of functioning, fair to poor.        

In a copy of a decision from the SSA, dated in June 1993, the SSA 
determined that the Veteran was disabled under the Social 
Security Act and was thereby entitled to Social Security 
disability benefits.  It was noted that the Veteran had numerous 
disabilities, including a generalized anxiety disorder with 
depression.     

In a VAMC outpatient treatment record, dated in December 1995, 
the Veteran was diagnosed with an adjustment disorder.   

Evidence received subsequent to the April 1996 rating action 
consists of VAMC outpatient treatment records, dated from June 
1989 to February 1997, a private medical statement from E.B.T., 
M.D., dated in January 1998, VA examination reports, dated in 
March 1998 and December 1998, copies of the Veteran's National 
Guard service records, VAMC outpatient treatment records, dated 
from November 1999 to October 2002, and records from the SSA, 
which included Disability Determination and Transmittal Reports, 
dated in June 1992, December 1992, July 1993, and April 2001.  

In December 1997, the RO received VAMC outpatient treatment 
records, dated from June 1989 to February 1997.  The records show 
that in March 1996, the Veteran underwent a psychiatric 
evaluation.  At that time, he stated that he was a "shotgunner" 
in Vietnam.  According to the Veteran, while he was stationed in 
Vietnam, he was involved in a gun accident in which his friend 
was killed but it was not clear if it was his gun that killed 
him.  The Veteran reported that he had traumatic memories of that 
incident and other casualties that he witnessed.  Following the 
mental status evaluation, he was diagnosed with the following: 
(Axis I) PTSD, chronic, and generalized anxiety disorder; (Axis 
III) hypertension, diabetes mellitus, arthritis, lumbar stenosis, 
retinopathy, blindness of the right eye; (Axis IV) severe social 
isolation, multiple medical conditions, PTSD; and (Axis V) Global 
Assessment of Functioning (GAF) score of 45.       

In a private medical statement from Dr. E.B.T., dated in January 
1998, Dr. T. stated that while the Veteran was stationed in 
Vietnam, there was a gun incident and "a bullet of questionable 
source wounded and killed [one of the Veteran's] friends."  
Although the Veteran's rifle was unloaded, other soldiers became 
violent against him.  According to Dr. T., since that incident, 
the Veteran started to experience frequent nervous attacks and 
would become depressed; sedation was frequently required.  The 
Veteran underwent a court martial and was kept without arms.  He 
was subsequently discharged.  Dr. T. indicated that after the 
Veteran's separation from the military, he continued to 
experience anxiety.  According to Dr. T., at present, the Veteran 
had an anxiety disorder with depression.       

A VA examination was conducted in March 1998.  At that time, the 
Veteran stated that he had been experiencing anxiety and 
depression since his military service.  He indicated that while 
he was stationed in Vietnam, he was involved in a gun incident 
where a gun accidently fired and a soldier was hurt.  According 
to the Veteran, he did not know if the shot came from his firearm 
or what happened to the injured soldier.  The Veteran noted that 
he underwent a court martial for that incident but was never 
accused of anything.  He reported that after that incident, his 
duties in Vietnam were changed and his new job was as a driver 
and he was left unarmed.   The Veteran stated that he started to 
experience "attacks" and had to be given medication.  According 
to the Veteran, the gun incident had remained in his mind 
throughout the years.  

In the March 1998 VA examination report, the examiner indicated 
that he had reviewed the Veteran's claims file and that there was 
no evidence of the alleged gun incident or court martial 
proceeding.  Specifically, the examiner noted that he had 
reviewed the Veteran's service treatment records and there was no 
description of any kind of incident while the Veteran was in 
Vietnam.  The records included a National Guard enlistment 
examination report, dated in August 1972, which was also negative 
for any complaints or findings of neuropsychiatric or emotional 
problems.  The examiner reported that in a February 1992 private 
medical statement from Dr. F.Z., Dr. Z. stated that according to 
the Veteran, he had started to experience problems with his 
nerves approximately three years ago and the condition became 
worse six months ago.  Dr. Z. diagnosed the Veteran with 
generalized anxiety disorder with depression, and opined that the 
Veteran's nervous condition was a consequence of his bad physical 
health.  Following the mental status evaluation, the VA examiner 
diagnosed the Veteran with the following: (Axis I) anxiety 
disorder NOS; (Axis II) strong dependent and histrionic 
personality features; (Axis IV) psychosocial stressors, not 
really specified, and (Axis V) GAF score of 60 to 65.     

In December 1998, the Veteran underwent a VA examination.  At 
that time, the examiner stated that the Veteran had a psychiatric 
hospitalization in June 1998 before he was transferred to a 
hospital for open heart surgery.  The examiner indicated that 
according to the Veteran, while he was in Vietnam, he had a 
nervous problem and received treatment.  The Veteran noted that 
he had also undergone a court martial due to charges of killing 
his partner.  According to the Veteran, that incident affected 
his life and he was removed from National Guard due to his 
nervous condition.  Following the mental status evaluation, the 
examiner diagnosed the Veteran with the following: (Axis I) 
anxiety disorder, NOS; (Axis IV) unspecified, and (Axis V) GAF 
score of 65.       

In December 1998, the Veteran submitted copies of his National 
Guard service records.  The records include a copy of DD Form 
689, Individual Sick Slip, dated in May 1976, in which it was 
noted that the Veteran had experienced three nervous breakdowns.  
It was also reported that the Veteran had general malaise.     

VAMC outpatient treatment records, dated from November 1999 to 
October 2002, show that in August 2002, the Veteran was diagnosed 
with schizo-affective disorder, depressed type.  In October 2002, 
he was treated for complaints of anxiety and insomnia.  

In December 2008, the RO received records from the SSA, which 
included Disability Determination and Transmittal Reports, dated 
in June 1992, December 1992, July 1993, and April 2001.  The SSA 
Disability Determination and Transmittal Reports show that the 
Veteran was awarded Social Security disability benefits for 
diabetes mellitus (primary diagnosis) and general anxiety 
disorder and affective disorders (secondary diagnoses).

B.  Analysis

The Board has reviewed the evidence since the April 1996 rating 
action and has determined that the March 1996 VAMC outpatient 
treatment record is both "new and material." 38 C.F.R. § 3.156.  
The March 1996 VAMC outpatient treatment record is "new" in 
that it was not of record at the time of the RO's denial in April 
1996.  Although the record is dated prior to the April 1996 
rating decision, it was submitted in December 1997, after the 
April 1996 rating decision was issued.  In addition, the 
aforementioned outpatient treatment record is "material" 
because it is so significant that it must be considered in order 
to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  The March 1996 VAMC outpatient treatment record shows 
that at that time, the Veteran underwent a psychiatric evaluation 
and was diagnosed with PTSD, which is something that was not 
demonstrated at the time of the April 1996 rating action and 
tends to support the Veteran's claim in a manner not previously 
shown.  Accordingly, the Veteran's claim for a psychiatric 
disorder, to include PTSD, is reopened.   

In view of the Board's decision above, the Veteran's claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, must be adjudicated on a de novo basis without 
regard to the finality of the prior decision.

In this case, the Veteran contends that he suffers from an 
acquired psychiatric disorder, to include PTSD, as a result of 
active service.  In regard to his alleged stressors, the Veteran 
reports that while he was stationed in Vietnam, he was a 
"shotgunner" and witnessed many casualties.  He also states 
that he was involved in a gun incident where a gun accidently 
fired and a soldier was hurt.  According to the Veteran, he did 
not know if the shot came from his firearm or what happened to 
the injured soldier.  He indicates that he was attacked by other 
soldiers after this incident.  The Veteran also reports that he 
underwent a court martial for the gun incident but was never 
accused of anything.  The Veteran notes that the gun incident had 
remained in his mind throughout the years and caused him to 
develop an anxiety disorder and PTSD.  For the reasons explained 
below, the Board finds that there is a preponderance of evidence 
against the Veteran's claim.

In regard to the Veteran's specific claim for service connection 
for PTSD, the Board notes that the Veteran's service records do 
not reflect any combat service by the Veteran while he served on 
active duty.  The Veteran served in Vietnam from January 1971 to 
December 1971.  None of the medals that the Veteran received, to 
include the National Defense Service Medal, the Vietnam Campaign 
Medal, and the Vietnam Service Medal, denote combat service.  See 
71 Fed. Reg. 17276-17334 (Apr. 6, 2006) (describing criteria for 
award of decorations, medals, ribbons and similar devices).  
Moreover, the Veteran's MOS as a heavy truck driver is not 
consistent with combat duty.  Thus, the Board finds that there is 
a preponderance of evidence against a finding that the Veteran 
engaged in combat during his service in Vietnam.  Accordingly, 
any diagnosis of PTSD based upon alleged combat duty is of no 
probative value because it is based upon an inaccurate factual 
background.

Where a determination is made that the veteran did not "engage 
in combat with the enemy" or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be enough 
to establish the occurrence of the alleged stressor.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  The Veteran's stressors do not involve 
fear of hostile military or terrorist activity as provided under 
38 C.F.R. 3.304(f) which would not require corroboration.  

In such cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

VAMC outpatient treatment records reflect that following a March 
1996 mental status evaluation, the Veteran was diagnosed with 
PTSD.  However, in regard to the diagnosed PTSD, there is no 
credible supporting evidence that the Veteran's claimed in-
service stressors actually occurred.  The Veteran's primary 
stressor is that he was involved in a gun incident where a gun 
accidently fired, a soldier was hurt, and he did not know if the 
shot came from his firearm or what happened to the injured 
soldier.  He further maintains that after the incident, he was 
attacked by fellow soldiers.  In addition, he notes that he 
underwent a court martial for that incident but was never accused 
of anything.  In this regard, the Veteran's service records are 
negative for any evidence of the aforementioned gun incident, 
alleged attack, or alleged court martial.  In addition, the 
Veteran had reported that due to the incident, he had received 
psychiatric treatment at Ben Jua Hospital in Vietnam in June 
1971.  However, in April 2005, the NPRC stated that searches of 
the Ben Hua Hospital in Vietnam during the month of June 1971 
were conducted but that no records were located.  With respect to 
his other claimed stressor that he was a "shotgunner" and 
witnessed many casualties while he was in Vietnam, there is no 
evidence of record to show that the Veteran was a "shotgunner" 
during service.  The evidence of record contains no supporting 
evidence and no corroborating official records, or other proof of 
this alleged stressor, or of any of the other aforementioned 
alleged stressors.  As stated above, the Veteran's MOS was as a 
heavy truck driver.  The Board notes that, without more 
information such as the date of the alleged gun accident and 
attack, the Veteran's assertions that he accidently shot another 
soldier and was subsequently attacked, is not capable of 
verification.  Moreover, the Veteran's account of the claimed 
stressors, including witnessing causalities, is too vague and 
unspecific to verify.  Because generally anecdotal incidents such 
as the events alleged by the Veteran cannot be researched 
effectively, the Board has no method of confirming that they in 
fact occurred.  See 38 C.F.R. § 3.159(c)(2)(i) (2009).  
Therefore, in light of the above, the Board concludes that the 
Veteran's claimed in-service stressors have not been verified.

      In this case, the Veteran's lay statements are insufficient 
to establish the incurrence of his claimed in-service stressors.  
He has submitted no credible corroborative evidence of his 
alleged in-service stressors.  The stressors identified by the 
Veteran are either anecdotal in nature or are shown to lack 
credibility.  Thus, there is no credible supporting evidence that 
the Veteran's claimed in-service stressors actually occurred.  As 
the claimed in-service stressors have not been corroborated by 
service records or other credible supporting evidence, any 
diagnosis of PTSD based on such alleged incidents, specifically 
the March 1996 diagnosis, cannot establish either that they 
occurred or that his PTSD is related to active service.   
Consideration has been given to the revised provisions of 38 
C.F.R. 3.304; however, the Veteran's claim does not involve fear 
or hostile military or terrorist activity.  Accordingly, the 
revised provisions are not applicable.  

The evidence of record also fails to show that any of the other 
psychiatric disorders with which the Veteran was diagnosed are 
related to his service.  In this case, there is no credible 
evidence on file linking a psychiatric disorder, to include an 
anxiety disorder, a schizo-affective disorder, and depression, to 
service or to any incident of service.  The Veteran's service 
treatment records, including his December 1971 separation 
examination, are negative for any complaints or findings of any 
psychiatric disability, to include an anxiety disorder, a schizo-
affective disorder, and/or depression.   The first medical 
evidence of record of a diagnosis of a psychiatric disorder is in 
March 1976, over four years after the Veteran's discharge from 
the military.  VAMC outpatient treatment records show that in 
March 1976, the Veteran was diagnosed with anxiety neurosis.  
Subsequently, the Veteran was not diagnosed with a psychiatric 
disorder again until 1992, approximately 16 years later.  In a 
February 1992 private medical statement from Dr. Z., he diagnosed 
the Veteran with generalized anxiety disorder with depression.  
In addition, in the October 1992 VA examination report, the 
Veteran was diagnosed with depressive disorder, NOS.  With 
respect to negative evidence, the Court has held that the fact 
that there was no record of any complaint, let alone treatment, 
involving the veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000), [it was proper to consider the veteran's entire medical 
history, including a lengthy period of absence of complaints]; 
see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].     

As stated above, in March 1976, a VAMC outpatient treatment 
record shows that the Veteran was diagnosed with anxiety 
neurosis.  However, at that time, the Veteran's anxiety neurosis 
was not linked to his period of active service.  In addition, the 
Veteran's National Guard service records reflect that in May 
1976, it was reported that the Veteran had experienced three 
nervous breakdowns.  However, no actual psychiatric diagnosis was 
provided at that time, nor was any link to service reported.  
Moreover, in the February 1992 private medical statement from Dr. 
Z., Dr. Z. related the Veteran's diagnosed generalized anxiety 
disorder with depression to his bad physical health.  The Board 
further notes that in the Veteran's October 1992 VA examination, 
although the examiner diagnosed the Veteran with depressive 
disorder, he linked such psychiatric disorder to the Veteran's 
poor economic situation and not to his period of active service.  
Furthermore, SSA records show that the Veteran has been receiving 
SSA disability benefits for numerous disabilities, including a 
generalized anxiety disorder with depression, since June 1992.  
However, the SSA records are negative for any evidence linking 
the Veteran's anxiety disorder with depression to his period of 
active service.  The Board also recognizes that according to VAMC 
outpatient treatment records, the Veteran was diagnosed with an 
adjustment disorder in December 1995, and he was diagnosed with 
schizo-affective disorder in August 2002.  However, the VAMC 
outpatient treatment records are negative for any evidence 
relating the Veteran's adjustment disorder and/or schizo-
affective disorder to his period of active service.      

In a private medical statement from Dr. E.B. T., dated in January 
1998, Dr. T. reported that while the Veteran was in Vietnam, he 
was involved in a gun incident in which one of the Veteran's 
friends was killed.  After the incident, other soldiers became 
violent against the Veteran and the Veteran underwent a court 
martial.  Dr. T. stated that due to the aforementioned incident, 
the Veteran started to experience nervous attacks and became 
depressed.  The Veteran continued to experience anxiety after his 
discharge.  Following the mental status evaluation, Dr. T. 
diagnosed the Veteran with an anxiety disorder with depression.  
To the extent that Dr. T.'s private medical statement is offered 
to show a link between the Veteran's anxiety disorder and 
depression, to his period of service, the Court has held that a 
bare transcription of lay history, unenhanced by additional 
comment by a transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  As previously 
stated, the Board has determined that there is no credible 
supporting evidence that the Veteran's claimed in-service 
stressors actually occurred, including the alleged gun incident 
which was noted in Dr. T.'s private medical statement.     

The Court has held that VA cannot reject a medical opinion simply 
because it is based on a history supplied by the Veteran and that 
the critical question is whether that history was accurate.  
Kowalski v. Nicholson, 19 Vet. App. 171 (2005); see, e.g., Coburn 
v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on a 
Veteran's statement renders a medical report incredible only if 
the Board rejects the statements of the Veteran).  Here, the 
Board finds that the Veteran's reported history was not accurate.  
As such, given that the references by Dr. T. to the Veteran's 
alleged gun incident and subsequent attack and court marital were 
not based on a full factual foundation, the Board finds that any 
opinion by Dr. T. linking the Veteran's diagnosed anxiety 
disorder and/or depression to his alleged in-service stressors, 
lacks credibility, and is therefore, without probative value.  
See Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); see 
also Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (an opinion 
based on an inaccurate factual premise has no probative value).

By contrast, the Board attaches significant probative value to 
the conclusion reached by the VA examiner in the March 1998 VA 
examination report.  This examiner specifically noted that he had 
reviewed the Veteran's claims file.  In addition, he recognized 
that there was no evidence in the claims file of the alleged gun 
incident or court martial proceeding.  Following the mental 
status evaluation, he diagnosed the Veteran with an anxiety 
disorder.  The VA examiner did not link the Veteran's anxiety 
disorder to his period of service; rather, he linked the 
Veteran's anxiety disorder to psychosocial stressors that were 
not really specified.  In the December 1998 VA examination 
report, the Veteran continued to be diagnosed with an anxiety 
disorder and the VA examiner once again noted that the Veteran's 
stressors were unspecified.      

The Board has considered the Veteran's statements to the effect 
that he has a psychiatric disorder, to include an anxiety 
disorder, a schizoaffective disorder, and depression, which is 
related to his period of active military service.  In this 
regard, lay statements are considered to be competent evidence 
when describing the features or symptoms of an injury or illness.  
Layno v. Brown, 6 Vet. App. 465 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, when the 
determinative issues involves a question of medical causation, 
only individuals possessing specialized training and knowledge 
are competent to render an opinion.  Espiritu, 2 Vet. App. at 
492.  The evidence does not show that the Veteran possesses 
medical expertise, nor is it contended otherwise.  Therefore, his 
opinion that he has a psychiatric disorder, to include an anxiety 
disorder, a schizoaffective disorder, and depression, that is 
related to his period of service is not competent evidence.     

As such, the fact remains that there is no credible evidence on 
file linking a psychiatric disorder, to include an anxiety 
disorder, a schizoaffective disorder, and depression, to service 
or to an incident of service, despite the Veteran's assertions 
that such a causal relationship exists.  In addition, there is no 
evidence of a psychiatric disorder in service and psychosis is 
not shown to have been manifested in the postservice year.

In light of the above, the Board finds that the evidence of 
record does not provide a basis for establishing service 
connection for an acquired psychiatric disorder, to include PTSD, 
an anxiety disorder, a schizoaffective disorder, and depression.  
In reaching this decision, the Board considered the doctrine of 
reasonable doubt. However, since there is a preponderance of the 
evidence against the claim, the benefit of the doubt doctrine 
does not apply and the claim must be denied.  38 U.S.C.A. § 
5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 
2001) (holding that "the benefit of the doubt rule is 
inapplicable when the preponderance of the evidence is found to 
be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).     


IV.  Service Connection Claim

The Veteran contends that he currently has a disability of the 
legs that is related to his period of active service.  

Service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
that disability and an injury or disease incurred in service.  
[Emphasis added.]  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In 
the instant case, there is no competent medical evidence showing 
a current diagnosis of a disability of the legs, other than 
diabetic neuropathy of the lower extremities.    

The Veteran's service treatment records are negative for any 
complaints or findings of a disability of the legs.  

In October 1997, the Veteran filed a claim of entitlement to 
service connection for a disability of the legs.  The Veteran 
subsequently submitted private medical records which showed that 
in December 1992, he was diagnosed with diabetic neuropathy of 
the lower extremities.  

By a March 2003 rating action, the RO granted service connection 
for diabetes mellitus, type II, with neuropathy, including 
neuropathy to the lower extremities.

In this case, a review of the medical evidence of record shows 
that the only disability of the legs that the Veteran has been 
diagnosed with is diabetic neuropathy of the lower extremities.  
In this regard, the Veteran's diagnosed diabetic neuropathy is a 
part of his service-connected diabetes mellitus.  Thus, service 
connection has already been granted for the Veteran's diabetic 
neuropathy of the lower extremities.  Other than the Veteran's 
diabetic neuropathy, there is no competent medical evidence of 
record showing a current diagnosis of a disability of the legs.   

The only evidence of record supporting the Veteran's claim is his 
own lay opinion that he currently has a disability of the legs, 
other than his diabetic neuropathy of the lower extremities, that 
is related to his period of active service.  The Veteran is 
competent as a layperson to report that on which he has personal 
knowledge.  See Layno, 6 Vet. App. at 465, 470.  While a 
layperson is competent to provide evidence on the occurrence of 
observable symptoms during and following service, such a 
layperson is not competent to make a medical diagnosis or render 
a medical opinion which relates a medical disorder to a specific 
cause.  Espiritu, 2 Vet. App. at 492, 494-495.  There is no 
evidence of record indicating that the Veteran has specialized 
medical training so as to be competent to render a medical 
diagnosis.  Therefore, his opinion that he currently has a 
disability of the legs, other than his diabetic neuropathy of the 
lower extremities, is not competent evidence.

In light of the above, the Board finds that there is no medical 
evidence of record showing a current diagnosis of a disability of 
the legs, other than diabetic neuropathy of the lower 
extremities.  In view of the foregoing, the Board finds that 
there is a preponderance of evidence against a finding of a 
current diagnosis of a disability of the legs, other than 
diabetic neuropathy of the lower extremities.  Thus, in the 
absence of competent evidence of a diagnosis of a current 
disability, service connection is not warranted.  Brammer, supra.      

In reaching this decision, the Board has considered the doctrine 
of reasonable doubt. However, as there is a preponderance of 
evidence against the Veteran's claim, the doctrine is not for 
application.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at  49.  


V.  1151 Claim

A.  Legal Criteria

For claims filed on or after October 1, 1997, compensation under 
38 U.S.C.A. § 1151 shall be awarded where a veteran suffers an 
injury or an aggravation of an injury that results in an 
additional disability by reason of VA hospitalization, or medical 
or surgical treatment.  Such disability is a qualifying 
additional disability if it was not the result of the veteran's 
willful misconduct and the disability was caused by hospital 
care, medical or surgical treatment, or examination furnished the 
veteran, either by a Department employee or in a Department 
facility, and the proximate cause of the disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or surgical 
treatment, or examination; or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151 (West 2002).

A determination of the additional disability includes 
consideration of pathology prior to, during, and after VA 
treatment.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 
(2009).

Pursuant to 38 C.F.R. § 3.361(c), claims based on additional 
disability or death due to hospital care, medical or surgical 
treatment, or examination must meet the causation requirements of 
this paragraph and paragraph (d)(1) or (d)(2) of this section.  
Actual causation is required.  To establish causation, evidence 
must show that the hospital care, medical or surgical treatment, 
or examination resulted in the veteran's additional disability or 
death.  Merely showing that a veteran received care, treatment, 
or examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1) 
(2009).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease or 
injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the continuance or 
natural progress. 38 C.F.R. § 3.361(c)(2).  Additional disability 
or death caused by a veteran's failure to follow properly given 
medical instructions is not caused by hospital care, medical or 
surgical treatment, or examination.  38 C.F.R. § 3.361(c)(3) 
(2009).

The proximate cause of disability or death is the action or event 
that directly caused the disability or death, as distinguished 
from a remote contributing cause.  38 C.F.R. § 3.361(d) (2009).  
To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care, medical or 
surgical treatment, or examination caused the veteran's 
additional disability or death and (i) that VA failed to exercise 
the degree of care that would be expected of a reasonable health 
care provider or (ii) that VA furnished the hospital care, 
medical or surgical treatment, or examination without the 
veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1) 
(2009).

B.  Factual Background

A review of the evidence shows that in November 1996, the Veteran 
underwent surgery at a VAMC for his service-connected pterygium 
of the right eye.  Specifically, he underwent excision of the 
right eye pterygium with conjunctival graft.  Subsequently, the 
Veteran filed a claim for entitlement to compensation under the 
provisions of 38 C.F.R. § 1151 for additional disability of the 
right eye as a result of the November 1996 surgery.  He 
maintained that following the November 1996 surgery, the visual 
acuity in his right eye worsened.   

In regard to the evidence of record prior to the Veteran's 
November 1996 surgery, the Board notes that in November 1994, the 
Veteran underwent a VA eye examination.  At that time, the visual 
acuity in his right eye, corrected, was 20/100 (near) and 20/200 
(far). 

VAMC outpatient treatment records reflect that in a May 1996 
ophthalmology evaluation, the visual acuity in the Veteran's 
right eye, corrected, was 20/200.  

With respect to the evidence of record following the November 
1996 surgery, the Board observes that in October 1997, the 
Veteran underwent a VA eye examination.  At that time, the visual 
acuity in his right eye, corrected, was 20/200 (near) and 20/200 
(far).

In December 1998, the Veteran underwent a VA eye examination.  At 
that time, the visual acuity in his right eye, corrected, was 
20/400 (near) and 20/400 (far).

In June 2004, the Board remanded this case and requested that the 
Veteran be afforded a VA eye examination.  Following the 
examination, the examiner was requested to offer an opinion on 
whether it was at least as likely as not (a 50 percent or more 
likelihood) that any of the Veteran's right eye visual loss was 
related to service, a service-connected disability, or to the 
surgery performed in November 1996 for excision of right 
pterygium with conjunctival graft.  The examiner was also asked 
to state whether the Veteran had severe post-operative residuals 
following his November 1996 surgery.     

In April 2005, the Veteran underwent a VA eye examination.  At 
that time, the visual acuity in his right eye, corrected, was 
20/200 (far) and 20/400 (near).  Following the examination, the 
examiner concluded that the loss of vision in the Veteran's right 
eye was at least as likely as not (50/50 probability) caused by 
or a result of pterygium.  The examiner specifically opined that 
the pterygium surgery did not worsen the Veteran's vision.  In 
support of his opinion, the examiner noted that a review of the 
Veteran's claims folder showed that in May 1996, the Veteran's 
right eye vision with correction was 20/200.         


C.  Analysis

After a careful review of the record, the Board finds that 
entitlement to compensation under 38 U.S.C.A. § 1151 is not 
warranted.  

In this case, the only competent medical evidence addressing the 
pertinent question of whether the Veteran experienced any 
additional disability to his right eye following the November 
1996 VA surgery, is the opinion of the VA examiner who conducted 
the April 2005 VA examination.  In the April 2005 VA examination 
report, the examiner concluded that the November 1996 pterygium 
surgery did not worsen the Veteran's vision in his right eye.  In 
support of his opinion, the examiner noted that a review of the 
Veteran's claims folder showed that in May 1996, prior to the 
Veteran's surgery, the Veteran's right eye vision with correction 
was 20/200.  In regard to post-surgical evidence, the examiner 
reported that upon the April 2005 VA examination, the visual 
acuity in the Veteran's right eye, corrected, was still 20/200.  
Thus, the VA examiner's opinion opposes rather than supports the 
Veteran's claim.   

The Board recognizes that prior to the Veteran's November 1996 
surgery, he had loss of vision in his right eye.  In November 
1994 and May 1996, the visual acuity in the Veteran's right eye, 
corrected, was 20/200 (far).  Following the Veteran's November 
1996 surgery, the evidence of record shows that the visual acuity 
in the Veteran's right eye, corrected, essentially stayed the 
same at 20/200 (far), with the exception of a finding of 20/400 
in December 1998.  The most recent VA examination, dated in April 
2005, showed that the Veteran's visual acuity in his right eye, 
corrected, remained at 20/200 (far).  Thus, there is no medical 
evidence showing the Veteran suffered additional disability as a 
result of carelessness, negligence, lack of proper skill, or 
error in judgment on the part of VA doctors.

In this case, the only evidence of record supporting the 
Veteran's claim is his own lay opinion that he experienced 
additional disability in his right eye, specifically a worsening 
of visual acuity, following his November 1996 surgical treatment 
at a VA medical facility.  In this regard, the Veteran is 
competent to report what comes to him through his senses, such as 
loss of vision.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, he is not competent to provide evidence as to 
more complex medical questions, as is the case here.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Specifically, 
his contentions regarding experiencing an additional disability 
to his right eye due to his November 1996 VA surgical treatment, 
are outside of the competency of a layperson, and the assertions 
are not the type of opinion on which the Veteran, as a layperson 
with no medical training, can speak competently on.   See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As such, his lay 
opinion does not constitute competent medical evidence and lacks 
probative value.  Id.      

In light of the above, the Board finds that there is a 
preponderance of the evidence against the Veteran's claim.  The 
examiner from the Veteran's April 2005 VA examination concluded 
that the November 1996 pterygium surgery did not worsen the 
Veteran's vision in his right eye.  Thus, the evidence does not 
establish that the Veteran has additional disability in his right 
eye as a result of carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on VA's 
part in furnishing surgical in November 1996.  Accordingly, the 
Board finds that entitlement to compensation under 38 U.S.C.A. § 
1151 for an additional disability of the right eye is not 
warranted.  As the preponderance of the evidence weighs against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107.


ORDER

New and material evidence has been received to reopen a claim for 
service connection for an acquired psychiatric disorder, to 
include PTSD, and to this extent only, the claim is granted.

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, an anxiety disorder, a schizo-
affective disorder, and depression, is denied.  

Entitlement to service connection for a disability of the legs, 
other than diabetic neuropathy of the lower extremities, is 
denied.  

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the right eye as a result of 
surgical treatment performed in November 1996 at a Department of 
Veterans Affairs facility, is denied.     


REMAND

In this case, the Veteran's service-connected pterygium of the 
right eye has been assigned staged ratings.  See Hart v. 
Mayfield, 21 Vet. App. 505, 509-10 (2007); see also Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Specifically, given that the 
Veteran filed his claim for an increased rating on January 4, 
1994, at which time he was receiving a noncompensable disability 
rating for his service-connected right eye disability, and that 
in a September 2005 rating action, the RO increased the 
disability rating for the right eye disability from 
noncompensable to 20 percent disabling, effective from February 
1, 1997, and to 30 percent disabling, effective from April 18, 
2005, the staged ratings on appeal are the following: (1) 
entitlement to an increased (compensable) rating for pterygium of 
the right eye, from January 4, 1994 to January 31, 1997, (2) 
entitlement to a rating in excess of 20 percent for pterygium of 
the right eye, residuals, status post keratectomy with scar, from 
February 1, 1997 to April 17, 2005, and (3) entitlement to a 
rating in excess of 30 percent for pterygium of the right eye, 
residuals, status post keratectomy with scar, on and after April 
18, 2005.      

In January 1994, the Veteran filed his claim for an increased 
rating for his service-connected right eye disability.  
Subsequently, the RO sought an opinion as to whether the Veteran 
had any loss of visual acuity in his right eye that was due to 
his service-connected right eye pterygium.  In September 1995, 
the RO received a VA medical statement from M.P., M.D.   In the 
statement, Dr. P. noted that although it was shown in the 
Veteran's November 1994 VA examination that the Veteran had loss 
of visual acuity in his right eye, it was Dr. P.'s opinion that 
such impaired vision was not related to the Veteran's service-
connected pterygium of the right eye.  [Emphasis added.]  
According to Dr. P., because the Veteran's cornea was clear, 
there was no evidence of encroachment of his cornea by his 
pterygium.  Thus, Dr. P. concluded that there was no interference 
with central vision.  Accordingly, in a September 1995 rating 
action, the RO stated that in light of Dr. P.'s opinion that 
there was no relationship between the Veteran's right eye loss of 
vision and his service-connected pterygium of the right eye, it 
was their decision to deny the Veteran's claim for an increased 
(compensable) rating for his service-connected right eye 
pterygium. 

In June 2004, the Board remanded this case.  At that time, the 
Board requested that the Veteran be afforded a VA eye 
examination.  After the examination, the examiner was requested 
to offer an opinion as to whether it was at least as likely as 
not (a 50 percent or more likelihood) that any of the Veteran's 
right eye visual loss was related to service, a service-connected 
disability, or the Veteran's November 1996 surgery for excision 
of right eye pterygium,   

In April 2005, the Veteran underwent a VA eye examination.  
Following the examination, the examiner stated that the loss of 
vision in the Veteran's right eye was at least as likely as not 
(50/50 probability) caused by or a result of his service-
connected pterygium.  [Emphasis added.]  Thus, unlike Dr. P., the 
VA examiner from the Veteran's April 2005 VA examination 
concluded that there was a nexus between the loss of visual 
acuity in the Veteran's right eye and his service-connected right 
eye pterygium.  In this regard, the Board notes that from 
February 1, 1997 to the present, the Veteran has been assigned 
compensable disability ratings for his service-connected 
pterygium of the right eye based on loss of vision.  Therefore, 
in light of the above discrepancies, the question of whether the 
Veteran's right eye visual loss was related to his service-
connected pterygium of the right eye during the period of time 
from January 4, 1994 to January 31, 1997, is raised and needs to 
be addressed.   

The Board also notes that by a March 2003 rating decision, the RO 
granted service connection for diabetic retinopathy.  However, it 
is unclear from the rating decision as to whether the Veteran's 
diabetic retinopathy involves both of his eyes.  If the Veteran's 
service-connected diabetic retinopathy includes the Veteran's 
right eye, there may be some overlap in symptomatology between 
the Veteran's right eye retinopathy and right eye pterygium, 
given that both disabilities are evaluated based on loss of 
vision.  In this regard, the Board observes that the evaluation 
of the same disability under various diagnoses, known as 
pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2009).  
The critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the disabilities is duplicative or 
overlapping with the symptomatology of the other disability.  See 
Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).  Thus, this 
matter needs to be addressed.

The Board further observes that with respect to the Veteran's 
diabetic retinopathy, the RO needs to specify as to whether the 
Veteran's diabetic retinopathy includes his left eye.  If the RO 
determines that the diabetic retinopathy does not include the 
Veteran's left eye, the issue of entitlement to service 
connection a left eye disability, as secondary to the service-
connected diabetes mellitus, would be raised.  In this regard, 
the Board notes that in the Veteran's April 2005 VA examination, 
the examiner opined that the loss of vision in the Veteran's left 
eye was caused by or a result of diabetes mellitus.  Therefore, 
this matter needs to be clarified.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must make a determination as to 
whether the Veteran's service-connected 
diabetic retinopathy involves both eyes or 
just one eye.  If the RO determines that the 
Veteran's diabetic retinopathy only involves 
his right eye, then the RO must develop the 
issue of entitlement to service connection a 
left eye disability, as secondary to the 
service-connected diabetes mellitus.  See 
April 2005 VA examination report.  

2.  Thereafter, the RO should arrange for the 
claims folder and a copy of this remand to be 
reviewed by an ophthalmologist.  
Specifically, the ophthalmologist should 
review the November 1994 VA examination 
report, the September 1995 VA medical 
statement from Dr. M.P., in which Dr. P. 
opined that the Veteran's loss of visual 
acuity in his right eye was not related to 
his service-connected pterygium of the right 
eye, and the April 2005 VA examination 
report, in which the examiner opined that the 
Veteran's loss of visual acuity in his right 
eye was related to his service-connected 
pterygium of the right eye.  Following the 
review of the claims folder, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (e.g., a 50 percent 
or greater probability) that the Veteran's 
loss of visual acuity in his right eye was 
related to his service-connected pterygium of 
the right eye during the period of time from 
January 4, 1994 to January 31, 1997?  

The physician is advised that the term "as 
likely as not" does not mean within the 
realm of possibility.  Rather, it means that 
the weight of the medical evidence both for 
and against a conclusion is so evenly divided 
that it is medically sound to find in favor 
of causation as to find against causation.  
More likely and as likely support the 
contended relationship; less likely weighs 
against the claim.

If the physician cannot render this opinion 
without resort to speculation, the report 
should so state.  A rationale for any opinion 
expressed should be provided.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue on 
appeal.  Specifically, the RO must re-
evaluate the separate stages of the Veteran's 
right eye increased rating claim.  In 
evaluating the first stage (entitlement to an 
increased (compensable) rating from January 
4, 1994 to January 31, 1997), the RO must 
determine whether the Veteran's loss of 
visual acuity in his right eye was related to 
his service-connected pterygium of the right 
eye during the aforementioned period of time.  
In making this determination, the RO must 
consider the opinion from the VA 
ophthalmologist, as requested above.      

In evaluating the second and third stages 
(entitlement to a rating in excess of 20 
percent from February 1, 1997 to April 17, 
2005, and entitlement to a rating in excess 
of 30 percent on and after April 18, 2005), 
the RO must consider the legal theories under 
Esteban, supra, involving pyramiding.  In 
this regard, if the Veteran's service-
connected diabetic retinopathy includes his 
right eye, the RO must address whether there 
is any overlap in symptomatology between the 
Veteran's right eye retinopathy and right eye 
pterygium.  In addition, when evaluating the 
Veteran's service-connected right eye  
pterygium, the RO must consider whether the 
Veteran's left eye is also service-connected, 
either as a part of the service-connected 
diabetic retinopathy or as secondary to 
service-connected diabetes mellitus.   

4.  If such readjudication does not grant the 
benefit claimed, the RO should provide the 
Veteran and his representative a supplemental 
statement of the case and an appropriate 
period of time should be allowed for 
response.  Thereafter, the case should be 
returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


